DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/27/2021 and 12/27/2021 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 24 and 26 - 27 rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAWA (US PgPub No. 2016/0116824). 
Regarding claim 1, OKAWA teaches a remote control device for a lens setting motor of a motion picture camera (figure 1; remote control device for a lens setting motor of a motion picture camera), said remote control device comprising an operating unit (figure 1 item 200), wherein the operating unit has - a base part (figure 1 item 100), - an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor (figure 1 items 51/52; an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor), and - a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to generate corresponding position signals (figure 1 items 21/33/34/35; a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to generate corresponding position signals); wherein the 

Regarding claim 2, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device is configured to allow setting, by the user input, a relationship corresponding to a 1/x function and/or a non-linear relationship between values of the position signal and associated values of the setting signal (S) for at least one value range of the position signals or for at least one value range of the setting signals (figures 9A – 9B and 10B).

Regarding claim 3, as mentioned above in the discussion of claim 2, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the user input comprises at least one of the following values: - a start value of the at least one value range of the position signals or of the at least one value range of the setting signals (figures 9A – 9B and 10B); or - an end value of the at least one value range of the position signals or of the at least one value range of the setting signals (figures 9A – 9B and 10B).

claim 4, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device is configured to allow setting different mathematical functional relationships for different value ranges of the position signal or for different value ranges of the setting signals by the user input (figures 9A – 9B; wherein the input device is configured to allow setting different mathematical functional relationships for different value ranges of the position signal or for different value ranges of the setting signals by the user input).

Regarding claim 5, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the mapping rule corresponds to a continuous monotonic mathematical function having at least one parameter, wherein the input device is configured to allow setting the at least one parameter by the user input (figures 9A – 9B and 10A - 10B; wherein the mapping rule corresponds to a continuous monotonic mathematical function having at least one parameter, wherein the input device is configured to allow setting the at least one parameter by the user input).

Regarding claim 6, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device is configured to allow selecting at least one of the following mathematical functional relationships for the mapping rule by the user input: a power function, a linear function, a polynomial function, a rational function, an exponential function, and/or a logarithmic function (figures 9A – 9B and 10B; wherein the input device is configured to at least one of the following mathematical functional relationships for the mapping rule by the user input: a power function, a linear function, a polynomial function, a rational function, an exponential function, and/or a logarithmic function).

Regarding claim 7, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device is configured to also allow setting a value range of the position signals or a value range of the setting signals, for applying the selected mathematical functional relationship, by the user input (figures 9A – 9B and 10A - 10B; wherein the input device is configured to also allow setting a value range of the position signals or a value range of the setting signals, for applying the selected mathematical functional relationship, by the user input).

Regarding claim 8, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device is configured to allow changing a minimum value of the setting signal and/or a maximum value of the setting signal continuously or quasi-continuously by the user input (figures 9A – 9B and 10A - 10B; wherein the input device is configured to allow changing a minimum value of the setting signal and/or a maximum value of the setting signal continuously or quasi-continuously by the user input).

claim 9, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device is configured to allow setting a respective desired setting signal for a plurality of different rotational positions of the operating element by a respective user input, so that a plurality of pairs of position signals and desired setting signals are defined, wherein the evaluation and control device is configured to determine the mapping rule in accordance with the defined plurality of pairs of position signals and desired setting signals (figures 9A – 9B and 10A - 10B; wherein the input device is configured to allow setting a respective desired setting signal for a plurality of different rotational positions of the operating element by a respective user input, so that a plurality of pairs of position signals and desired setting signals are defined, wherein the evaluation and control device is configured to determine the mapping rule in accordance with the defined plurality of pairs of position signals and desired setting signals).

Regarding claim 10, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the evaluation and control device is configured to determine the mapping rule by regression or interpolation from values and/or parameters that are input via the input device (figures 9A – 9B and 10A - 10B; wherein the evaluation and control device is configured to determine the mapping rule by regression or interpolation from values and/or parameters that are input via the input device).

claim 11, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the evaluation and control device is configured to determine the setting signals for the lens setting motor by calculation or by looking up in a look-up table in dependence on the position signals (figures 9A – 9B and 10A - 10B; wherein the evaluation and control device is configured to determine the setting signals for the lens setting motor by calculation or by looking up in a look-up table in dependence on the position signals).

Regarding claim 12, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device comprises at least one of the following components: the rotatable operating element (figure 1 items 51 – 52); the position encoder (figure 1 items 21/33/34/35); at least one button of the operating unit or of the motion picture camera (figure 10A – 10B); a display device of the operating unit or of the motion picture camera (figure 10A – 10B); and/or a touch-sensitive display device of the operating unit or of the motion picture camera (paragraph 0118).

Regarding claim 13, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the input device comprises a radio receiver for receiving an individual mapping rule from a mobile communication device of a user (paragraphs 0050 – 0051 and 0122; wherein the input device comprises a radio receiver for receiving an individual mapping rule from a mobile communication device of a user).

Regarding claim 14, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the remote control device comprises a marking ring (figure 1 items 51 – 52) that is configured to be rotationally fixedly coupled to the operating element of the operating unit and that is configured to mark the settable control commands, wherein the input device of the remote control device is configured to read a desired mapping rule from a memory (figure 1 memory) of the coupled marking ring and to transmit the desired mapping rule to the evaluation and control device (figures 9A – 9B and 10A - 10B; configured to be rotationally fixedly coupled to the operating element of the operating unit and that is configured to mark the settable control commands, wherein the input device of the remote control device is configured to read a desired mapping rule from a memory of the coupled marking ring and to transmit the desired mapping rule to the evaluation and control device).

Regarding claim 15, as mentioned above in the discussion of claim 14, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit comprises a writing device that is configured to write a mapping rule stored in the remote control device to the memory of the coupled marking ring (figures 1 – 2; CPU with memory wherein the operating unit comprises a writing device that is configured to write a mapping rule stored in the remote control device to the memory of the coupled marking ring).

claim 16, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the evaluation and control device is integrated into the operating unit or wherein the evaluation and control device is formed separately from the operating unit and the operating unit comprises an output device that is configured to transmit the position signals of the position encoder to the evaluation and control device (figures 1 – 2; CPU and controller and figure 1 item 100 including item 21 and/or figure 2 item 71).

Regarding claim 17, as mentioned above in the discussion of claim 1, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the setting signal for the lens setting motor represents a value to be set for a focus distance, for an aperture, or for a focal length of a lens of the motion picture camera (abstract, paragraphs 0008 and 0030 - 0031).

Regarding claim 18, OKAWA teaches a remote control device for a lens setting motor of a motion picture camera (figure 1; remote control device for a lens setting motor of a motion picture camera), said remote control device comprising an operating unit (figure 1 item 200), wherein the operating unit has - a base part (figure 1 item 100), - an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor (figure 1 items 51/52; an operating element rotatable relative to the base part about an axis of rotation for setting control commands for the lens setting motor), and - a position encoder that is configured to detect a respective rotational position of the operating element relative to the base part and to 

Regarding claim 19, as mentioned above in the discussion of claim 18, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit comprises a writing device that is configured to transmit a coding stored in the remote control device to a coupled marking ring (figures 9A – 9B and 10A - 10B; wherein the operating unit comprises a writing device that is configured to transmit a coding stored in the remote control device to a coupled marking ring).

Regarding claim 20, as mentioned above in the discussion of claim 18, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the remote control device has an evaluation and control device (figures 1 – 2; CPU and controller) that is configured to determine the setting signals for the lens setting motor in dependence on the position signals in accordance with a mapping rule, wherein the 

Regarding claim 21, as mentioned above in the discussion of claim 20, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the remote control device has a memory (figure 1 memory) for storing a plurality of mapping rules (figures 9A – 9B and 10A – 10B), and wherein the evaluation and control device is configured to select one of the stored plurality of mapping rules in dependence on the read coding (figures 9A – 9B and 10A – 10B).

Regarding claim 22, as mentioned above in the discussion of claim 20, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit has an input device for changing and/or configuring the mapping rule (figures 9A – 9B and 10A – 10B).

Regarding claim 23, as mentioned above in the discussion of claim 18, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the operating unit has an evaluation and control device and an electronic display device 

Regarding claim 24, OKAWA teaches a marking ring for marking control commands for a lens setting motor of a motion picture camera (figure 1 items 51 - 52; a marking ring for marking control commands for a lens setting motor of a motion picture camera), wherein the marking ring is configured to be rotationally fixedly coupled to a rotatable operating element of a remote control device for setting control commands for the lens setting motor (figure 1 items 51/52; wherein the marking ring is configured to be rotationally fixedly coupled to a rotatable operating element of a remote control device for setting control commands for the lens setting motor), wherein the marking ring bears a or can be provided with such a marking (figure 1 items 51 – 52), and wherein the marking ring has a memory (figure 1 memory) in which a coding is stored or can be stored, wherein the memory has an interface or is connected to an interface via which the coding can be read and/or can be written (figures 9A – 9B and 10A - 10B; in which a coding is stored or can be stored, wherein the memory has an interface or is connected to an interface via which the coding can be read and/or can be written).

Regarding claim 26, as mentioned above in the discussion of claim 24, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the coding represents an operating data set for the coupled remote control device, and wherein the interface of the memory is configured to cooperate with a reading device of the coupled remote control device in order to read the coding from the memory (figures 1 – 2; wherein the coding represents an operating data set for the coupled remote control device, and wherein the interface of the memory is configured to cooperate with a reading device of the coupled remote control device in order to read the coding from the memory).

Regarding claim 27, as mentioned above in the discussion of claim 24, OKAWA teach all of the limitations of the parent claim.  Additionally, OKAWA teaches wherein the marking of the marking ring corresponds to a mapping rule for mapping the control commands to respective rotational positions of the operating element, wherein the coding represents the mapping rule (figures 9A – 9B and 10A - 10B; wherein the marking of the marking ring corresponds to a mapping rule for mapping the control commands to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over OKAWA (US PgPub No. 2016/0116824) in view of Funahashi (US PgPub No. 2005/0117897).
Regarding claim 25, as mentioned above in the discussion of claim 24, OKAWA teach all of the limitations of the parent claim.
However, OKAWA fails to teach wherein the memory is surrounded by a waterproof protective cover. Funahashi, on the other hand teaches wherein the memory is surrounded by a waterproof protective cover.
More specifically, Funahashi teaches wherein the memory is surrounded by a waterproof protective cover (paragraph 0061).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Voss (US patent No. 2013/0182137) teaches a barrel ring with setting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
03/20/2022